And the said William A Fletcher saith that the Said Rejoinder of the said David Thompson to the said Replication of him the said William A Fletcher and the matters therein contained in manner and form as the same are above pleaded and set forth are not sufficient in law for the said David Thompson to have the said office of constable of the Town of Springwells and the said privileges allowed him; And that he the said William A Fletcher is not bound by the law of the land to answer the same and this he the said William A Fletcher is ready to verify; Wherefore for want of sufficient rejoinder in this behalf, he the said William A Fletcher prays judgment for the United States as aforesaid and that the said David may hereafter be altogether excluded from the said office and denied and enjoined from using or exercising the same
WM A. Fletcher
Atty Gen1